Per Curiam.

The attorneys for the respective parties herein, after issue was joined by the filing of verified pleadings, signed a stipulation embodying a so-called “ statement of facts ” and submitted the case thus made to the court below* for decision, and from a judgment rendered in favor of the plaintiff the defendant appeals.
The court below was wholly without jurisdiction to render judgment under such circumstances. Section 241 of the Municipal Court Act provides for a submission of a controversy upon an agreed statement of facts; but such statement must be accompanied by an affidavit of one or more of the parties showing that such controversy is a real one, and no such affidavit is furnished in the case at bar. Lax v. Fourteenth Street Store, 49 Misc. Rep. 627; Weinstein v. Douglas, 51 id. 559; Neustaedter v. Weiner, 108 N. Y. Supp. 650.
Present: Seabury, Guv and Bijur, JJ.
Judgment reversed, without costs, and new trial ordered.